DETAILED ACTION
1.	The following Office Action is based on the application filed on December 21, 2020, having claims 1-14 and figures 1-6.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on May 22, 2020. It is noted, however, that applicant has not filed a certified copy of the Taiwan application as required by 37 CFR 1.55. An English translation of the foreign application is also required. 

Specification
4.	The disclosure is objected to because of the following informalities:
	The acronym DPI recited in [0003], line 7 of the specification must be defined the first time it is mentioned in the specification. 
	The word “to” recited in [0003], line 1 of the specification should be capitalized because it is the first word of the paragraph. 
	The acronyms TCP and UDP recited in [0008] must be defined the first time it is mentioned in the specification.  
	The expression “Once-Class SVM” recited [0012] must be written as “One-Class Support Vector Machine (OC-SVM)” the first time it is recited in the specification.  
	The acronyms LAN, WAN, PDAs, and VPN recited in [0029] must be defined the first time the acronyms are recited in the specification. 
Appropriate correction is required.

Claim Objections
5.	Claims 5, 7, 12, and 14 are objected to because of the following informalities:
	The acronyms TCP, UDP, and IP recited in claims 5 and 12 must be defined at least once in the claims. 
	It suggested that the phrase “type of service of IP (TOS)” recited in claims 5 and 12 is rewritten as “type of service (TOS) of IP.”
	The phrase “Once-Class SVM” recited in claims 7 and 14 must be written as “One-Class Support Vector Machine (OC-SVM)” at least once in the claims.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-8, 13, and 14 are rejected under 35 USC 103(a) as being unpatentable over Lee et al. (US 2020/0153742 A1) (reference disclosed by applicant) in view of Mermoud et al. (US 2020/0160100 A1) and Shang et al. (CN 105703963 B). 
For claims 1 and 8, Lee discloses an anomaly flow detection device (Fig 2, 1) comprising: 
a network interface (Fig 2, 15); 
a storage (Fig 2, 11); and 
a processor (Fig 2, 13) electrically connected to the network interface and the storage (Fig 2, elements 11, 13, and 15 are coupled to each other);
wherein the processor performs the following steps: 
retrieving a plurality of training data transmitted between a monitored network and an external network in a first time interval through the network interface ([0066], lines 1-11 wherein a plurality of packets (training data) transmitted between an internal (monitored) network and an external network are captured at a first time period); 
preprocessing a plurality of packet headers of the pluralities of training data to obtain a plurality of training features ([0066], lines 1-11, wherein the captured data is analyzed to obtain a plurality of training data features);
constructing a flow recognition model and inputting the pluralities of training feature to the flow recognition model to train the flow recognition model ([0066], lines 15-16, the outgoing (training) data features are inputted in a generative network to train the network to build an outgoing flow model based on the inputted samples); 
retrieving a plurality of testing data transmitted between the monitored network and the external network through the network interface ([0067], a plurality of second outgoing packets transmitted between the internal network and the external at a second time interval are captured); 
preprocessing a plurality of packet headers of the pluralities of testing data to obtain a plurality of testing features ([0067], the second outgoing packets are analyzed (preprocessed) to obtain under-recognized flow data (testing data) based on at least one key feature of the under-recognized outgoing flow data);
inputting the pluralities of testing feature to the flow recognition model to identify whether the pluralities of packet headers of the pluralities of testing data are normal or abnormal ([0067], in S1114, the under-recognized outgoing flow data (testing data) are inputted to the outgoing flow model to determine whether the under-recognized outgoing packets produce an abnormal outgoing flow); and
determining the flow of the monitored network is abnormal by calculating an abnormal index according to a recognition result of the flow recognition model ([0068, wherein an abnormal index is calculated by summing a first difference value and a second difference value (using the training data and the testing under-recognized flow data) and determining the outgoing flow is abnormal when the sum is greater than a sum threshold). 
For claims 1 and 8, Lee does not expressly disclose that the pluralities of training data comprise training feature vectors and storing them in the storage; the pluralities of testing data comprises a plurality of testing feature vectors and storing them in the storage; and that the flow model is constructed with an unsupervised learning method and storing it in the storage. 
Mermoud, from the same or similar field of endeavor, teaches building a feature vector database 508 to store feature vectors from data (e.g., training data, testing data, etc.) captured from preprocessing a plurality of packet header fields (e.g., TCP window size, UDP length, etc.) wherein the feature vectors represent data from endpoints in one or more networks [0065]. Thus, it would have been obvious to one skilled in the art to implement Mermoud feature vector database method in the communication network of Lee at the time of the invention to store feature vectors comprising parameters related to the training data and testing data flows at the time of the invention. 
Mermoud and Lee do not expressly disclose constructing a flow recognition model with an unsupervised learning method.
Shang, from the same or similar field of endeavor, teaches constructing a flow recognition model with an unsupervised learning method (claim 1, wherein a flow model for abnormality detection is constructed using One-Class Support Vector Machine (OCSVM)). Thus, it would have been obvious to one skilled in the art to implement the flow recognition model method of Shang in the modified system of Mermoud and Lee at the time of the invention to build the flow model for abnormality detection using one or more machine-learning algorithms including OC-SVM. 
For claims 6 and 13, Lee discloses the step of determining the flow of the monitored network is abnormal by calculating an abnormal index according to the recognition result of the flow recognition model comprises the following step: determining the flow of the monitored network is abnormal when the abnormal index is greater than or equal to an abnormal threshold ([0068, wherein an abnormal index is calculated by summing a first difference value and a second difference value (using the training data and the testing under-recognized flow data) and determining the outgoing flow is abnormal when the sum is greater than a sum threshold). 
For claims 7 and 14, Shang discloses the step of constructing a flow recognition model with an unsupervised learning method comprises the following step: constructing the flow recognition model with One-Class SVM (OC-SVM) or Isolation Forest (IF) algorithm (claim 1, wherein a flow model for abnormality detection is constructed using One-Class Support Vector Machine (OCSVM)). 

Allowable Subject Matter
7.	Claims 2-5 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)272-5601. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH BENOIT MAGLOIRE/Patent Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471